948 F.2d 1283
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re SNOWSHOE COMPANY;  Joseph F. Burford;  S. FranklinBurford, Appellants.In re SNOWSHOE COMPANY, Debtor.SNOWSHOE COMPANY, a West Virginia Corporation, Plaintiff-Appellant,v.STEPTOE & JOHNSON, a Partnership, Defendant-Appellee.In re SNOWSHOE COMPANY, Debtor.UNITED STATES of America, by the SNOWSHOE COMPANY, acorporation, S. Franklin Burford and Joseph F. Burford,parties in interest, for the use of the Snowshoe Company andits creditors and stockholders, other than those with whomSteptoe & Johnson held adverse interests;  Snowshoe Company;Joseph F. Burford;  S. Franklin Burford, in their ownright, Plaintiffs-Appellants,v.Michael L. BRAY;  The Travelers Indemnity Company, acorporation, Defendants-Appellees.In re SNOWSHOE COMPANY;  Joseph F. Burford;  S. FranklinBurford, Appellants.In re SNOWSHOE COMPANY, Debtor.SNOWSHOE COMPANY, a West Virginia Corporation, Plaintiff-Appellant,v.STEPTOE & JOHNSON, a Partnership, Defendant-Appellee.In re SNOWSHOE COMPANY, Debtor.UNITED STATES of America, by the SNOWSHOE COMPANY, acorporation, S. Franklin Burford and Joseph F. Burford,parties in interest, for the use of the Snowshoe Company andits creditors and stockholders, other than those with whomSteptoe & Johnson held adverse interests;  Snowshoe Company;Joseph F. Burford;  S. Franklin Burford, in their ownright, Plaintiffs-Appellants,v.Michael L. BRAY;  The Travelers Indemnity Company, acorporation, Defendants-Appellees.In re SNOWSHOE COMPANY, Debtor.Michael L. BRAY, Trustee, Plaintiff-Appellee,v.S. Franklin BURFORD, Defendant-Appellant.
Nos. 91-1417 to 91-1419, 91-1431 to 91-1434.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 1, 1991.Decided Nov. 13, 1991.

Appeals from the United States District Court for the Northern District of West Virginia, at Elkins.   Robert L. Merhige, Jr., Senior District Judge.  (CA-85-75-E, CA-87-148-E, CA-88-84-E, CA-89-162-E, BK-85-93-C)
Argued:  Spicer Franklin Burford, Elkins, W.Va., for appellants;  Martin R. Baach, Nussbaum & Wald, Washington, D.C., for appellees.
On Brief:  Jeffrey D. Robinson, Virginia A.S. Kling, Nussbaum & Wald, Washington, D.C., Michael L. Bray, Steptoe & Johnson, Clarksburg, W.Va., for appellees.
N.D.W.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and K.K. HALL and PHILLIPS, Circuit Judges.
OPINION
PER CURIAM:


1
These consolidated appeals involve two orders of the district court.   Our consideration of the oral argument, the record and the district court's opinions in these cases discloses that these appeals are without merit.   Accordingly, we affirm each of these orders on the reasoning of the district court.   Bray v. Burford, No. CA-89-162-E (N.D.W.Va. Sept. 27, 1990) and In re:  Snowshoe Co., debtor:  Snowshoe Co. v. Steptoe and Johnson, No. CA-87-148-E (N.D.W.Va. Nov. 30, 1990) (single memorandum opinion also involving consolidated cases No. CA-85-75-E and No. CA-88-84-E).


2
AFFIRMED.